USCA4 Appeal: 21-2436      Doc: 28         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2436


        GENET LEMA,

                            Plaintiff - Appellant,

                     v.

        DELTA AIRLINES, INCORPORATED,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-01470-AJT-IDD)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Genet Lema, Appellant Pro Se. Jocelyn Renee Cuttino, MORGAN LEWIS & BOCKIUS,
        LLP, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2436      Doc: 28        Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Genet Lema appeals from the district court’s order granting summary judgment in

        favor of Delta Airlines, Inc., in Lema’s employment discrimination action. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. Lema v. Delta Airlines, Inc., No. 1:20-cv-01470-AJT-IDD

        (E.D. Va. Nov. 19, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2